         Case 1:18-cr-00328-KPF Document 287 Filed 10/25/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     October 25, 2019

BY ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:           United States v. Amin Majidi,
                     18 Cr. 328 (KPF)

Dear Judge Failla:

        The Government respectfully writes concerning the sentencing date for Amin Majidi in the
above-captioned case. There is currently a control date of January 29, 2020 for Majidi’s
sentencing. On July 26, 2019, the Court directed the Government to provide notice on or before
October 29 whether the Government sought to proceed to sentencing on January 29 or whether
instead the Government would seek an adjournment of sentencing. At this time the Government
respectfully requests that the control date of January 29, 2020 be adjourned for approximately
three months, and that the Government be permitted to notify the Court 90 days prior to the new
control date whether the Government seeks to proceed to sentencing on the new date or whether
the Government seeks another adjournment of Majidi’s sentencing.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Attorney for the United States
                                                     Acting Under Authority Conferred by
                                                     28 U.S.C. § 515

                                                     __/s/____________________
                                                     Andrea M. Griswold
                                                     Joshua A. Naftalis
                                                     Max Nicholas
                                                     Assistant United States Attorneys
                                                     (212) 637-1205/2247/1565
